Title: Peter S. Du Ponceau to Thomas Jefferson, 14 November 1815
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


            
              Sir
              Philadelphia, 14 Novr 1815
            
            It is a duty no less pleasing than honorable to me, to address you on behalf of the Historical & literary Committee of the American Philosophical Society, in the Capacity of their Corresponding Secretary. You have, no doubt, been informed of the recent establishment of this Committee, & of the views & objects for which it has been instituted. If not, you will receive full information on the Subject from the printed notice which I have the honor to enclose, together with an official Copy of the Resolution pointing out the duty in the execution of which I am now for the first time engaged. To you, Sir, the first thoughts of a friend to American Science & literature are naturally turned, & independent of my individual feelings, I am Satisfied that I am acting in conformity with the wishes of the Committee by paying you this first tribute of respect.
            You will See by the enclosed papers that one of the principal objects of the Committee is to rescue from oblivion a great multitude of interesting tracts of the early history of our Country, which at present lie scattered in private hands, trusted only to perishable memorials or to the more perishable memory of man. The Historical Societies of Massachusetts & New York have preserved many important facts & documents of this description, in their valuable collections which will be of great use to the future historians of their respective states; the American Philosophical Society, faithful to the original comprehensive design of their institution have not limited the researches of their Committee by State boundaries, but have left them free to avail themselves of the Communications of patriotic & literary characters in every part of the Union, among whom, Sir, the conspicuous place which you fill has induced the Committee to hope that you will not refuse them your powerful Co-operation, which I have been ordered particularly to Solicit in their name. It is not their wish to trespass more on your time & leisure than you will yourself find perfectly Convenient, yet they flatter themselves that  you will occasionally draw in their favor from those stores of knowledge which you have acquired thro’ a long & active life, & that your influence on the literary Characters & well informed Citizens of the state in which you reside will be Sometimes exerted to procure for them & enable them to preserve a variety of interesting Historical & statistical facts & documents which would otherwise be lost to posterity. I need not point out to you the advantage which the future Historian of Virginia will derive from these records, & as there is not yet in that state any establishment or institution professing the same objects with those of the Committee, it is to be hoped that those who are possessed of interesting public papers or private letters calculated to throw light ov on the History of the Country, or whose knowledge of the localities of their district enables them to describe with accuracy, their past history or their present state, will be disposed to avail themselves of the opportunity which now offers of rendering the papers or knowledge which they possess permanently useful to Society.
            Having Said thus much with respect to the general objects of the Committee, I beg leave to request, if in your power, Some information respecting an interesting manuscript which has lately fallen into their hands. It is an oblong Volume, which originally contained 219 pages of Small neat writing, the first 24 pages, & about a dozen more pages in the middle of the work have unfortunately been torn off; from the context it appears to be the Journal of certain Commissioners appointed by the Colony of Virginia to run together with other Commissioners appointed by North Carolina, the boundary line between the two Colonies. The Historians inform us that those Commissioners were appointed in the Year 1728. On the part of Virginia, they were Col. Bird, (I presume of Westover) Richard Fitzwilliam & Wm Dandridge—On the part of North Carolina, John Lovick, Christopher Gale, Edwd Moseley & William Little—The question is who wrote this Journal? All that appears from the manuscript is that it was not Fitzwilliam, as it is stated that he left the Commissioners before they had gone thro’ their operation. It is therefore either Col. Bird or Mr Dandridge—The style of the work is lively, fraught with a vein of humour, much like two letters of the same Commissioners printed at the end of Williamson’s history of North Carolina. If you can give any information to the Committee respecting who was the author of this Journal they will be peculiarly obliged to you for it. If you wish to read the work, it shall immediately be Sent to you, it will well repay the trouble of perusal. At least I can Say that I have gone thro’ it with very great interest & pleasure. It contains a lively picture of the manners & mode of life of the North Carolina borderers of that day
            
              I have the honor to be with the greatest respect
              Sir  Your most obedient humble Servant
              Peter S. Du Ponceau
            
          